65 F.3d 178
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Douglas A. CATTELAN, Petitioner-Appellant,v.STATE OF UTAH;  Fred Vanderveur, Warden, Respondents-Appellees.
No. 94-4093.
United States Court of Appeals, Tenth Circuit.
Aug. 30, 1995.

Before MOORE, BARRETT, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
This is an appeal from an order of the district court adopting a magistrate judge's recommendation to dismiss the pro se 28 U.S.C. 2254 petition of Douglas A. Cattelan.  Although a question has been raised whether we have jurisdiction in this appeal, we conclude Mr. Cattelan's "pro se docketing statement" is the functional equivalent of a notice of appeal, Smith v. Barry, 502 U.S. 244 (1992), and we have jurisdiction.


3
Our review of the merits, however, leads us to conclude the magistrate judge did not err in his recommendation, and the district court properly dismissed.  We therefore AFFIRM the judgment on the same grounds set forth in the recommendation of the magistrate judge.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470